     Case 3:21-cv-00909-CAB-AGS Document 7 Filed 05/13/21 PageID.2 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MIGUEL C. AGUILAR,                                  Case No.: 3:21-cv-0909-CAB-AGS
12                                     Petitioner,
                                                         ORDER DISMISSING CASE
13   v.                                                  WITHOUT PREJUDICE AND WITH
                                                         LEAVE TO AMEND
14   B. CATES, Warden
15                                   Respondent.
16
17
18         On May 10, 2021, Petitioner, a state prisoner proceeding pro se, filed a petition for
19   writ habeas corpus pursuant to 28 U.S.C. § 2254 in the United States District Court for
20   the Eastern District of California. (ECF No. 1.) On May 11, 2021, the Eastern District
21   Court issued an Order authorizing Petitioner to proceed in forma pauperis. (ECF No. 3).
22   On May 12, 2021, the case was transferred to this Court pursuant to 28 U.S.C. § 2241(d).
23   (ECF No. 4.)
24                          FAILURE TO ALLEGE EXHAUSTION
25         The Petition must be dismissed because Petitioner has failed to allege exhaustion
26   of state court remedies. Habeas petitioners who wish to challenge either their state court
27   conviction or the length of their confinement in state prison, must first exhaust state
28   judicial remedies. 28 U.S.C. § 2254(b), (c); Granberry v. Greer, 481 U.S. 129, 133–34

                                                     1
                                                                               3:21-cv-0909-CAB-AGS
     Case 3:21-cv-00909-CAB-AGS Document 7 Filed 05/13/21 PageID.3 Page 2 of 4



 1   (1987). To exhaust state judicial remedies, a California state prisoner must present the
 2   California Supreme Court with a fair opportunity to rule on the merits of every issue
 3   raised in his or her federal habeas petition. 28 U.S.C. § 2254(b), (c); Granberry, 481 U.S.
 4   at 133–34. Moreover, to properly exhaust state court remedies a petitioner must allege, in
 5   state court, how one or more of his or her federal rights have been violated. The Supreme
 6   Court in Duncan v. Henry, 513 U.S. 364 (1995) reasoned: “If state courts are to be given
 7   the opportunity to correct alleged violations of prisoners’ federal rights, they must surely
 8   be alerted to the fact that the prisoners are asserting claims under the United States
 9   Constitution.” Id. at 365–66 (emphasis added). For example, “[i]f a habeas petitioner
10   wishes to claim that an evidentiary ruling at a state court trial denied him [or her] the due
11   process of law guaranteed by the Fourteenth Amendment, he [or she] must say so, not
12   only in federal court, but in state court.” Id. at 366 (emphasis added).
13         Nowhere on the Petition does Petitioner allege that he raised his claims in the
14   California Supreme Court. In fact, he specifically indicates he did not seek such review.
15   (See Pet., ECF No. 1 at 5.) If Petitioner has raised his claims in the California Supreme
16   Court he must so specify. “The burden of proving that a claim has been exhausted lies
17   with the petitioner.” Matthews v. Evatt, 105 F.3d 907, 911 (4th Cir. 1997); see Breard v.
18   Pruett, 134 F.3d 615, 619 (4th Cir. 1998); Lambert v. Blackwell, 134 F.3d 506, 513 (3d
19   Cir. 1997); Oyler v. Allenbrand, 23 F.3d 292, 300 (10th Cir. 1994); Rust v. Zent, 17 F.3d
20   155, 160 (6th Cir. 1994).
21         Further, the Court cautions Petitioner that under the Antiterrorism and Effective
22   Death Penalty Act of 1996 (AEDPA) a one-year period of limitation shall apply to a
23   petition for a writ of habeas corpus by a person in custody pursuant to the judgment of a
24   State court. The limitation period shall run from the latest of:
25          (A) the date on which the judgment became final by the conclusion of direct
           review or the expiration of the time for seeking such review;
26
27   ///
28   ///

                                                   2
                                                                                3:21-cv-0909-CAB-AGS
      Case 3:21-cv-00909-CAB-AGS Document 7 Filed 05/13/21 PageID.4 Page 3 of 4



 1          (B) the date on which the impediment to filing an application created by
            State action in violation of the Constitution or laws of the United States is
 2
            removed, if the applicant was prevented from filing by such State action;
 3
            (C) the date on which the constitutional right asserted was initially
 4
            recognized by the Supreme Court, if the right has been newly recognized by
 5          the Supreme Court and made retroactively applicable to cases on collateral
            review; or
 6
 7          (D) the date on which the factual predicate of the claim or claims presented
            could have been discovered through the exercise of due diligence.
 8
 9   28 U.S.C. § 2244(d)(1)(A)–(D) (West 2006).
10          The statute of limitations does not run while a properly filed state habeas corpus
11   petition is pending. 28 U.S.C. § 2244(d)(2); see Nino v. Galaza, 183 F.3d 1003, 1006 (9th
12   Cir. 1999). But see Artuz v. Bennett, 531 U.S. 4, 8 (2000) (holding that “an application is
13   ‘properly filed’ when its delivery and acceptance [by the appropriate court officer for
14   placement into the record] are in compliance with the applicable laws and rules
15   governing filings.”). However, absent some other basis for tolling, the statute of
16   limitations does run while a federal habeas petition is pending. Duncan v. Walker, 533
17   U.S. 167, 181–82 (2001).
18          Rule 4 of the Rules Governing Section 2254 Cases provides for summary dismissal
19   of a habeas petition “[i]f it plainly appears from the face of the petition and any exhibits
20   annexed to it that the petitioner is not entitled to relief in the district court . . .” Rule 4, 28
21   U.S.C. foll. § 2254. Here, it appears plain from the Petition that Petitioner is not presently
22   entitled to federal habeas relief because he has not alleged exhaustion of state court
23   remedies.
24                                           CONCLUSION
25          Accordingly, the Court DISMISSES the case without prejudice and with leave to
26   amend. To have the case reopened, Petitioner must, no later than July 13, 2021, provide
27   the Court with file a First Amended Petition which cures the pleading deficiency outlined
28   ///

                                                      3
                                                                                    3:21-cv-0909-CAB-AGS
     Case 3:21-cv-00909-CAB-AGS Document 7 Filed 05/13/21 PageID.5 Page 4 of 4



 1   in this Order. For Petitioner’s convenience, the Clerk of Court shall attach to this Order
 2   a blank amended petition form.
 3   Dated: May 13, 2021
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
                                                                              3:21-cv-0909-CAB-AGS
